              Case: 4:19-cv-02032-SNLJ Doc. #: 4 Filed: 07/23/19 Page: 1 of 1 PageID #: 40




                               UNITED STATES EASTERN DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI

        ERIN KING, Individually and                        )
        On Behalf of All Others Similarly Situated,        )
                                                           )
                                        Plaintiff,         )             4: 19cv2032 SNLJ
                                                           )
        vs.                                                )
                                                           )
        NORDSTROM, INC .,                                  )
                                                           )
                                        Defendant.         )

                              NOTICE OF DISMISSAL WITHOUT PREJUDICE

                 Plaintiff Erin King ("Plaintiff'), by her attorneys, individually and on behalf of herself

        and others similarly situated, hereby dismisses without prejudice all claims against Defendant

        Nordstrom, Inc.



                                                               BLITZ, BARDGETT & DEUTSCH, L.C.

                                                               By: /s/ Christopher 0. Bauman
                                                               Robert D. Blitz #24387
                                                               Christopher 0 . Bauman #52480
SO ORDERED this 23rd day of July, 2019                         120 South Central Ave. , Suite 1500
                                                               St. Louis, Missouri 63105
                                                               314-863-1500 (office)
                                                               314-863-1877 (facsimile)
                                                               rblitz@bbdlc.com
                                                               cbauman@bbdlc.com
STEPHENN.LlMBAUGH, JR.
UNITED STATES DISTRICT JUDGE
                                                               Matthew Zevin
                                                               Stanley Law Group
                                                               10021 Willow Creek Road, Suite 200
                                                               San Diego, California 92131
                                                               619- 235-5306 (office)
                                                               815-377-8419 (facsimile)
                                                               mzevin@aoI.com
